Citation Nr: 0702012	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 2001 to December 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran initiated an appeal of additional issues in 
regard to an anxiety disorder and post-traumatic stress 
disorder, but in a June 2006 statement from his 
representative, he withdrew his appeal and indicated that the 
sole issue for appellate review was the issue of service 
connection for headaches.  

In April 2004 and in September 2006, the veteran withdrew his 
requests for a hearing before the Board. 


FINDING OF FACT

Headaches were not affirmatively shown to have had onset 
during service, and the current headaches are unrelated to a 
disease or injury of service origin or an event during 
service.  

CONCLUSION OF LAW

Headaches are not due to disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.316, (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA notice by letters dated in July 2005 and 
August 2005.  The notices advised the veteran of what was 
required to prevail on his claim of service connection; what 
specifically VA had done and would do to assist in the claim; 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  He was asked to submit any 
evidence or information in his possession that pertained to 
the claim.  The August 2005 notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

In separate correspondence mailed to the veteran in March 
2006, April 2006, May 2006 (supplemental statement of the 
case), and November 2006, the RO provided him with notice of 
the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
any case, as the claim is denied, no disability rating will 
be assigned, so there can be no possibility of any prejudice 
to the veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.

Further, because the VCAA notice came after the initial 
adjudication in August 2003, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect has been cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence.  In a September 2005 
statement, he indicated that he had no additional evidence to 
furnish in relation to his claim.  Also, the claim has been 
readjudicated following the content-complying notice, as 
evidenced by the RO's rating decision in March 2006 and in 
the supplemental statements of the case in September 2005, 
May 2006, and June 2006.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (holding that a timing error can be 
cured when VA employs proper subsequent process).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he withdrew 
two different hearing requests.  The RO has obtained the 
service medical records, service personnel records, VA 
treatment records, and private treatment records from 
Parkland Health and Hospital System and the Dallas County 
Hospital District, which were identified by the veteran.  The 
RO attempted to obtain records from the Baylor University 
Medical Center, but an August 2005 letter from the medical 
center indicated that it had no record of ever treating the 
veteran.  The RO notified the veteran of this in a rating 
decision in March 2006 and in supplemental statements of the 
case in May 2006 and June 2006.  The RO has also attempted to 
verify with the service department the veteran's exposure to 
mustard gas during service, as he had claimed on a July 2005 
VA application form.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in July 2003 and 
December 2003, specifically to evaluate the nature and 
etiology of any headache disorder.  As there is no indication 
of the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty-to-assist provisions 
of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a presumptive basis 
for certain conditions (including chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer (except mesothelioma), 
squamous cell carcinoma, or a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease or acute nonlymphocytic leukemia) if, 
during active military service, the veteran had full-body 
exposure to nitrogen or sulfur mustard or Lewisite and 
subsequently develops the condition.  38 C.F.R. § 3.316 
(2006).  

If the criteria for presumptive service connection under 38 
C.F.R. § 3.316 are not met, a claimant is not precluded from 
establishing service connection by proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Factual Background 

The service personnel records show that the veteran served on 
active duty in the Navy, and he served aboard the USS Abraham 
Lincoln in the military occupational specialty of 
electrical/mechanical equipment repairman.  In October 2001, 
he was charged with the offense of drunk and disorderly 
conduct.  In statements related to the charge, the veteran 
indicated that at the time of his arrest prior to being 
handcuffed, his head was slammed into the ground.  
 


The service medical records do not show any complaint, 
clinical finding, or history of headaches.  In August 2002, 
the veteran was seen after falling down a ladder and hitting 
his head.  He denied loss of consciousness, bleeding, and 
vomiting, but he reported dizziness.  An examination was 
negative, and the assessment was rule out head injury.  The 
veteran was recommended to take Motrin and return to the 
clinic if there was vomiting and/or dizziness.  He was placed 
on close observation status and was to return to the clinic 
for any symptoms of significant head injury.  On a Report of 
Medical History, dated in November 2002, the veteran 
indicated that he was currently in good health.  In response 
to the specific question as to whether he had now or ever had 
frequent or severe headache, or a head injury, the veteran 
marked the blank for "no".  

After service, the veteran submitted a claim for VA 
disability compensation in February 2003, indicating that he 
had chronic headaches.  

He was afforded a VA general medical examination in July 
2003, and the physician noted the veteran's report of 
headaches beginning during military service in particular 
after a fall from a ladder.  The physician did not believe 
that the veteran's headaches were true migraines, and the 
diagnosis was musculoskeletal tension type headaches.  In 
December 2003, the veteran underwent two additional VA 
examinations, psychiatric and neurological, and both 
physicians furnished opinions with regard to the etiology of 
the headaches.  They concurred in the diagnosis of 
musculoskeletal tension type headaches, and expressed the 
opinions that the headaches were not related to service.  One 
of the physicians specifically stated that the headaches were 
most likely not secondary to the head trauma during service 
in August 2002.  Thereafter, VA records, beginning in April 
2004, show that the veteran was seen treated for chronic 
headaches.  Private medical records, dated in November 2003 
and January 2004, show that the veteran reported a history of 
migraine headaches since the service.  



Analysis 

The veteran maintains that the onset of a headache disorder 
was during his period of military service, when he fell down 
a ladder aboard his ship and that he has had headaches ever 
since.  He also claimed that he was exposed to mustard gas 
during military service, resulting in headaches. 

The medical evidence shows that the veteran is currently 
diagnosed with tension type headaches.  The disorder, 
however, is shown to have been initially documented by 
medical evidence after service, albeit within a year of his 
military separation.  Nevertheless, two physicians in 
December 2003 have reviewed the claims file and rendered 
opinions to the effect that the veteran's headaches were not 
related to service to include the documented complaint of 
head trauma in August 2002.  Thus, there is no favorable 
medical evidence showing that the veteran's current headaches 
are related to his period of military service.  Rather, the 
uncontroverted medical evidence, consisting of VA medical 
opinions, opposes the claim.  

The veteran also claims that he was exposed to mustard gas in 
service, resulting in headaches.  The medical evidence shows 
that the diagnosis of headaches is not among the listed 
conditions of 38 C.F.R. § 3.316 for presumptive 
consideration.  Nor does the record even contain evidence 
that the veteran was exposed to mustard gas during service.  
The RO tried to verify exposure to mustard gas by the veteran 
during service, but the National Personnel Records Center 
found no evidence of such exposure.  In light of the 
foregoing, there is no evidence to support the allegation 
that headaches were associated with mustard gas exposure 
during service.  

To the extent that the veteran relates headaches to service, 
where as here, the determinative issue involves a question of 
a medical diagnosis or of medical causation, competent 
medical evidence is required to substantiate the claim.  The 
veteran as a lay person is not competent to offer an opinion 
on a medical diagnosis or on medical causation, and 
consequently his statements to the extent that he relates 
headaches to service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that that relates headaches to service, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for headaches is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


